Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered June 2, 2005. The order granted defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied and the complaint is reinstated.
Memorandum: The failure of defendant to support his motion for summary judgment dismissing the complaint with a copy of the complaint requires denial of the motion, regardless of the merits of the motion (see CPLR 3212 [b]; D.J. Enters. of WNY v Benderson, 294 AD2d 825 [2002]; Niles v County of Chautauqua, 285 AD2d 988 [2001]). Present—Kehoe, J.P, Gorski, Martoche, Smith and Pine, JJ.